       Case 1:19-cr-10375-RGS Document 73 Filed 04/29/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 19-10375-RGS

                      UNITED STATES OF AMERICA
                                       v.
                            MICHAEL PRIDGEN

                   MEMORANDUM AND ORDER ON
               AN APPEAL OF THE MAGISTRATE JUDGE’S
                 ORDER OF RELEASE ON CONDITIONS
                                April 29, 2020

STEARNS, D.J.
      This case is before the court on the government’s appeal of an order
entered by Magistrate Judge Boal on April 17, 2020, tentatively releasing
defendant Michael Pridgen to temporary home confinement in Atlanta,
Georgia, pending the disposition of his criminal case. Pridgen is charged
with two counts of distribution and possession with intent to distribute
“crack” cocaine and one count of distribution and possession with intent to
distribute cocaine base and fentanyl, all in violation of 21 U.S.C. § 841(a)(1),
and one count of distribution and possession with intent to distribute cocaine
base in a public housing complex in violation of 21 U.S.C. § 860.
      Because of the “logistical” complexities involved in finding a suitable
place of home confinement for Pridgen, Magistrate Judge Boal held a second
hearing on April 23, 2020, at which she approved his relocation to his
fiancé’s apartment in Atlanta. She then stayed her order briefly to permit
          Case 1:19-cr-10375-RGS Document 73 Filed 04/29/20 Page 2 of 5




the government to take an appeal to this court, which it did.       This court
continued the stay and heard the appeal on Monday, April 27, 2020, by
teleconference with Pridgen participating. For the following reasons, the
order of the Magistrate Judge is reversed and Pridgen is ordered detained. 1
      The following essentials are drawn from Magistrate Judge Boal’s order
and the exhibits that were tendered at the detention hearing.         Because
probable cause exists to believe that Pridgen committed at least one
controlled substance offense with a maximum term of imprisonment of ten
years or more, there is a rebuttable presumption that he poses a danger to
the community and a risk of flight. 2 See 18 U.S.C. § 3142(e). There is little,
if anything, in Pridgen’s criminal history that suggests that the presumption
is undeserved. As recited in the Magistrate Judge’s order, Pridgen has been
convicted for larceny, assault and battery with a dangerous weapon with
intent to rob, being a felon in possession of a firearm, and possessing a



      1 In discharge of its obligation to undertake a de novo review of the
proceedings before the Magistrate Judge, the court has obtained and read
the transcript of the detention hearing, the pleadings, and the exhibits that
were proffered during that hearing. Pridgen subsequently filed three
additional exhibits for this court’s consideration, which the court also has
reviewed.
      2On the issue of probable cause, the government noted six videotaped
recordings of Pridgen selling drugs on different occasions on the grounds of
the Bromley-Heath project, as well as a quantity of drugs found in his
possession when he was arrested.
                                       2
          Case 1:19-cr-10375-RGS Document 73 Filed 04/29/20 Page 3 of 5




prohibited object as an inmate.      Order, Dkt # 45 at 4. 3   Pridgen, who is
currently confined at the Plymouth House of Corrections, suffers from
obesity and hypertension. The only basis I can discern from the Magistrate
Judge’s order supporting Pridgen’s release is her finding that “Pridgen is at
a higher risk of serious complications and even death were he to contract
COVID-19” (than presumably the average inmate), and that alone is a
sufficiently “compelling circumstance that tilts the balance in favor of his
release on a temporary basis for sixty days or until his plea date, whichever
is sooner . . . .” Id. at 5-6.
      There are three reasons why I disagree with the Magistrate Judge’s
order. First, there is no medical evidence in the record specific to Pridgen
that supports the finding that Pridgen faces a risk of contracting COVID-19
that is of a magnitude appreciably greater than the many persons in the
general population who suffer from hypertension. 4 Nor do I believe that an
interim confinement in a small apartment in a housing complex in Atlanta

      3
       As the government pointed out at the detention hearing, Pridgen’s
was no run-of-the-mine firearms offense but involved a shooting that took
place outside of the Roxbury District Courthouse in broad daylight. Pridgen
was convicted by a federal jury and given a seven-year federal sentence. See
United States v. Pridgen, 518 F.3d 87 (1st Cir. 2008). The government also
pointed to evidence of Pridgen’s long association with the notoriously violent
Heath Street Gang.

      4As cited by the government at the appeal hearing, the Centers for
Disease Control reports that 33.2% of American adults suffer from
hypertension. See https://www.cdc.gov/nchs/fastats/hypertension.htm

                                       3
          Case 1:19-cr-10375-RGS Document 73 Filed 04/29/20 Page 4 of 5




with his fiancé and her two children confers any medical benefit on Pridgen.5
If anything, it takes Pridgen out of a setting in which medical services are
readily available and places him in one where likely they are not. Although
the Magistrate Judge points to two instances where Pridgen was taken from
the Plymouth House of Corrections to a local hospital after complaints of
chest pain, neither instance appears to have involved an acute medical
emergency.
      Second, I find the logistical arrangements approved by the Magistrate
Judge to be impractical and potentially self-defeating. There is no assured
means of monitoring Pridgen in an Atlanta environment where probationary
services are thinly stretched (as they are here).    Nor am I confident that
Pridgen can be returned to Massachusetts to enter a plea or face trial without
serious safety concerns and scheduling complications, given the parlous
state of commercial air travel and the quarantine rules that are likely to
remain in effect in Massachusetts for the foreseeable future.
     Third, and this is critical: I believe that the Magistrate Judge


      5  The most recent report of the Supreme Judicial Court’s Special
Master (dated April 27, 2020) indicates that there are no confirmed cases of
COVID-19 among inmates and detainees at the Plymouth House of
Corrections. The court takes judicial notice of the fact that the Governor of
the State of Georgia, despite Executive Branch and medical advice to the
contrary, has chosen to relax the state’s social distancing rules for the
foreseeable future. It is not at all clear that evacuating Pridgen from a
presently safe environment to one that is potentially unsafe serves to
alleviate any concern for Pridgen’s health.
                                      4
        Case 1:19-cr-10375-RGS Document 73 Filed 04/29/20 Page 5 of 5




underweighted the interests of society in the deterrence and punishment
functions of the criminal justice system in Pridgen’s case. I understand that
these are frightening times and that exceptional times can demand
exceptional measures.       And I am mindful of Chief Justice Gants’s
admonition to state trial judges in Christie v. Commonwealth, 484 Mass.
397, 398 (2020), that “in conducting . . . de novo review [of a detention
decision], a judge must give careful consideration not only to the risks posed
by releasing the defendant - flight, danger to others or to the community, and
likelihood of further criminal acts - but also, during this pandemic, to the risk
that the defendant might die or become seriously ill if kept in custody.”
Pridgen is, as the statutory presumption explicitly states, and the Magistrate
Judge implicitly held, a danger to the community.             And his medical
circumstances are not so exceptional as to tilt the balance in favor of his
temporary release.
                                    ORDER
      For the foregoing reasons, the Magistrate Judge’s Order is
REVERSED, and Pridgen is ORDERED DETAINED pending resolution of
his case.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns__________
                                     UNITED STATES DISTRICT JUDGE



                                       5
